The first ground upon which the plaintiff claims a new trial, is, that upon the question of damages the Court admitted testimony as to sales of land in the neighborhood at any time between the date of the plaintiff's bidding at auction on the 2d of May, 1853, and the date of the plaintiff's writ, as proper evidence for the jury to weigh and consider.
The defendant's counsel contends, first, that the rule of damages in such case is the value of the land at the time of the breach of contract, deducting the agreed price: that the contract was broken in this case on the 7th of June, 1853, when the defendant refused to execute the deed, and substantially that no evidence of the value of the land at any other time could be legally admitted.
The general rule as to damages is as it is claimed to be, and the first question which suggests itself is, how is the value to be ascertained, — the value at that particular day? The best evidence would be the testimony of witnesses who knew the value of such lots, and if there be a market value what that market value was. This market value is only to be known and ascertained from sales made within the knowledge of the witnesses. If such sales were sufficiently numerous on that particular day, it might perhaps not be necessary to show the prices on any other. But it must be a rare case in which the *Page 190 
value could be settled by evidence confined to a single point of time. It is found necessary, therefore, in all such cases, to give evidence of prices at or about the time both before and after. How far this inquiry should properly be extended, would of course depend upon the frequency or otherwise of the sales made.
The subject matter of sale here, was land, which from the nature of the case is not sold every day, nor, it may be, every week or month. No definite rule, therefore, could be laid down as to the precise extent of this inquiry. It must be very much a matter of discretion in the judge who tries the cause, always keeping as near as reasonably may be to the particular point of time at which the value is to be ascertained.
We are not able to see that in this case the range of inquiry was unreasonably extended, if the jury were properly instructed to find the value at the time of the breach of contract, and not any increased value which it might have acquired afterward, nor any diminished value it may have had before. No exception is taken to the charge of the Court, and we are to presume the jury were properly instructed. With this view we do not deem the admission of the evidence a sufficient ground for a new trial.
The second ground assigned by the defendant for a new trial, is an exception to the charge of the Court to the jury.
One question in the cause submitted to the jury was, whether the plaintiff had tendered the purchase money and demanded his deed within a reasonable time after the auction sale, and it was in evidence that the lots sold were subject to a mortgage made by the defendant and duly recorded in the registry of deeds, and that the incumbrance *Page 191 
remained undischarged from that time down to the time of tender and demand of the deed. Upon this state of the evidence, the Court instructed the jury, that in passing upon the question of reasonable time they might consider the fact of the existence and continuance of this incumbrance upon the records.
The objection made by the defendant's counsel in the argument was, that although if the defendant in fact knew the state of the record, it might have been considered by the jury, yet that such knowledge in the defendant was not to be presumed from the fact that such a record existed. The design of the registry is to give notice to all persons interested in the land as purchasers or otherwise, of all conveyances in any way affecting the title. If the plaintiff in this case had taken a deed of release simply of those premises, he could not have pleaded ignorance of this mortgage, as he would have been bound to take notice of its existence, and the record is notice to him. We think the direction was no error.
Motion for new trial refused. *Page 192